Shaw, C. J.
This suit originated in a complaint before the police court of the city of Lowell, founded on chapter 104 of the revised statutes, which provides remedies in cases of forcible entry and forcible detainer, and against tenants holding over. It embodies in substance the provisions of two old statutes upon these two subjects, and to a certain extent modifies both. The commissioners for revising the statutes have some useful explanatory notes. Their report, however, was not fully adopted, but some considerable alterations in the modes of proceeding were subsequently adopted by the legislature.
It has been suggested, I believe, that there is some discrepancy in the decisions on this subject; but we think, if there is any such apparent discrepancy, it arises from a change of the law itself. In Sacket v. Wheaton, 17 Pick. 103, it is stated under a semble, that such a complaint may be maintained by the person having the right of possession, against a party in possession without right, whether the relation of land*300lord and tenant had subsisted between them or not. In Saunders v. Robinson, 5 Met. 343, it was held that where the relation of landlord and tenant does not exist, a party entitled to possession cannot have this summary process, by Rev. Sts. c. 104, unless there has been a forcible entry or a forcible detainer.
The St. of 1825, c. 89, entitled “ an act providing further remedies for landlords and tenants,” under which the case of Sacket v. Wheaton was decided, seems broader in its enacting words than in its title. It provides, § 1, that “ where the tenant or occupant of any house or tenement shall hold such house or tenement without right, and after notice in writing to quit the same, whoever has the right of possession thereof may summon such tenant or occupant,” &c. This, though i embraces the cases of tenants at will, for years, &c. holding over, is not confined to them. Now, as it is manifest that almost every real action draws in question the right of possession, and as the right of possession usually follows the right of property, this summary process would lie in nearly every case where a controversy arises about title to real estate. ' Hence the remark of the commissioners in their report, note to c. 104, <§> 20, that “if the process under St. 1825 should be applied indiscriminately to every tenant or occupant of land, who should refuse to quit it upon the demand of any adverse claimant, it might supersede the writs of trespass and of entry, and bring every disputed title to be tried on this summary process.” For this reason they framed their provision as it was substantially adopted by the legislature, so as to bring the law to what they understood to have been the intention of the legislature in the act of 1825, namely, “ to furnish a remedy for a landlord against his lessee, when the latter should refuse to quit the premises on the determination of the lease.” The clause in the Rev. Sts. c. 104, § 2, after providing for the case when an entry is forcibly made, or, after a peaceable entry, the possession shall be held by force, stands thus : “ And also when the lessee of any lands or tenements, or any person holding under such lessee, shall hold possession of the demised prem*301ises, without right, after the determination of the lease, either by its own limitation, or by notice to quit, as provided in the sixtieth chapter, the person entitled to the premises may be restored to the possession thereof,” &c. It was. after this law went into operation, and under its provisions, that the case of Saunders v. Robinson was decided. That case was framed and tried on the other clause in the same section, as a forcible entry, or forcible detainer, and the point, that it might perhaps be sustained as a case between landlord and tenant, was not made at the trial, nor raised by the bill of exceptions.
In the present case, it appears to the court that the complaint was rightfully brought and can be maintained; and that the direction of the judge was right. It appears that the respondent had been tenant at will of the premises, to Israel Hildreth and Josiah Wood, jr., and that prior to October 7th 1844 his rent was in arrear. On that day they served him Avith a written notice to quit, dated October 2d, assigning as a reason that his rent was in arrear for the last quarter. It is provided by Rev. Sts. c. 60, § 26, that all leases at will may he determined by either party, by three months’ notice in writing, and if the rent be payable at shorter intervals, then a length of notice equal to such interval; “ and in all cases of neglect or refusal to pay the rent due on a lease at Avill, fourteen days’ notice to quit, given in writing by the landlord, to the tenant, shall be sufficient to determine the lease.” This latter rule was precisely applicable, and strictly complied with. Notice was given in Avriting to the respondent by the landlords, on the ground that the rent was in arrear; and therefore, at the expiration of fourteen days, the lease at will terminated.
What then was the condition of the respondent ? He Avas saved only from being a trespasser and Avrongdoer, by the fact that he once had a lawful entry. He Avas a tenant at sufferance, Avith no right of possession whatsoever. Tenant at sufferance has no right to any notice to quit. Kinsley v. Ames, 2 Met. 29. Note of commissioners to c. 60, ■§> 26. The *302lease being determined, this was the proper process in favor of the person entitled to the premises, to be restored to the possession thereof. In Hollis v. Pool, 3 Met. 350, the leased estate was alienated by the landlord, which of itsell determined the will and the estate dependent on it, and the purchaser was held entitled to this process.
And this, we think, is founded on correct principles; because the right of possession usually follows the right of property, and when a landlord aliens in fee, he grants the right of possession; and the right to obtain possession, by this process, follows by force of the statute.
In the present case, the landlords, after a notice to the tenant to quit, and an expiration of the time required by law, made a lease for years to the plaintiff, which they had a perfect right to do; and this made him the person entitled to the premises, and gave him a right to this process, to be restored to the possession.
It was- urged in the argument, that at the time of the commencement of the process, the plaintiff was a stranger to the defendant, and that the relation of landlord and tenant did not subsist between them. The answer is, that the statute does not require it. It is sufficient that his possession commenced in the character of lessee, or is held under one whose possession did so commence, and that he holds over without right, against any body entitled to possession.
It was also urged that his landlords had not given him notice that they had leased the premises to the plaintiff, and that he would not be warranted in surrendering the key to him. The answer is, that it was not necessary for them to give him such notice. They gave him notice to quit, which put an end to his right, and he must afterwards resist the right of any one else at his peril. If he apprehended danger from surrendering any badge of possession to a stranger, he had an easy mode of avoiding the embarrassment, by surrendering it to his landlords, as required by their notice. And the same suggestion answers the objection that the notice from the plaintiff was not sufficient. We do not *303perceive why it is not sufficient ; but if it was not, we think the objection could not avail, because no notice was necessary.

Exceptions overruled.